DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending and under examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim; see, e.g., In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948).  However, when the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, it limits only the element set forth in that clause; other elements are not excluded from the claim as a whole (MPEP 2111.03).  Furthermore, a claim which depends from a claim which “consists of” the recited elements or steps cannot add an element or step; MPEP 2113.01. 
In the instant case, claim 1 recites a therapeutic agent consisting of a therapeutic protein consisting of the SEQ ID NO: 26. The use of the phrase “consisting of” closes the therapeutic agent and limits it solely to the therapeutic protein provided in SEQ ID NO: 26. In other words, the only therapeutic agent permitted in the composition is the therapeutic protein consisting of 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 1 recites a therapeutic agent consisting of a therapeutic protein consisting of the SEQ ID NO: 26. The use of the phrase “consisting of” closes the therapeutic agent and limits it solely to the therapeutic protein provided in SEQ ID NO: 26. In other words, the only therapeutic agent permitted in the composition is the therapeutic protein consisting of the sequence provided in SEQ ID NO: 26. However, dependent claims 2, 3, and 13 recite additional therapeutic agents to be included in the composition, and thereby broaden the scope of the composition by reciting additional therapeutic agents. Thus, the composition of claims 2, 3 and 14 are broader in scope than the composition of claims 1 and does not further limit than the composition.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2s) as being anticipated by Dana et al. (US Patent Application 2010/0203103 A1, published August 12, 2010).
	The instant claims are drawn to a topical composition comprising a therapeutic agent consisting of a therapeutic protein consisting of the sequence provided in SEQ ID NO: 26 (anakinra) in a therapeutically effective amount.
	Dana et al. teach a composition that inhibits binding of inflammatory IL-1 cytokine to an IL-1 receptor, wherein the inhibitor comprises the amino acid sequence of SEQ ID NO: 16 (See paragraphs 0006-0008 and 0101). The amino acid sequence set forth in SEQ ID NO: 16 is 100% identical to the amino acid sequence of SEQ ID NO: 26, as set forth in the instant claims. 
US-12-298-380-6

  Query Match             100.0%;  Score 935;  DB 1;  Length 177;
  Best Local Similarity   100.0%;  
  Matches  177;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MEICRGLRSHLITLLLFLFHSETICRPSGRKSSKMQAFRIWDVNQKTFYLRNNQLVAGYL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MEICRGLRSHLITLLLFLFHSETICRPSGRKSSKMQAFRIWDVNQKTFYLRNNQLVAGYL 60

Qy         61 QGPNVNLEEKIDVVPIEPHALFLGIHGGKMCLSCVKSGDETRLQLEAVNITDLSENRKQD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        121 KRFAFIRSDSGPTTSFESAACPGWFLCTAMEADQPVSLTNMPDEGVMVTKFYFQEDE 177
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KRFAFIRSDSGPTTSFESAACPGWFLCTAMEADQPVSLTNMPDEGVMVTKFYFQEDE 177


US-12-298-380-16

  Query Match             100.0%;  Score 809;  DB 1;  Length 153;
  Best Local Similarity   100.0%;  
  Matches  153;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MRPSGRKSSKMQAFRIWDVNQKTFYLRNNQLVAGYLQGPNVNLEEKIDVVPIEPHALFLG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRPSGRKSSKMQAFRIWDVNQKTFYLRNNQLVAGYLQGPNVNLEEKIDVVPIEPHALFLG 60

Qy         61 IHGGKMCLSCVKSGDETRLQLEAVNITDLSENRKQDKRFAFIRSDSGPTTSFESAACPGW 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 IHGGKMCLSCVKSGDETRLQLEAVNITDLSENRKQDKRFAFIRSDSGPTTSFESAACPGW 120

Qy        121 FLCTAMEADQPVSLTNMPDEGVMVTKFYFQEDE 153
              |||||||||||||||||||||||||||||||||
Db        121 FLCTAMEADQPVSLTNMPDEGVMVTKFYFQEDE 153

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dana et al. (US Patent Application 2010/0203103 A1, published August 12, 2010) in view of Kunkle et al. (US Patent Number 5,955,436, published September 21, 1999).
	The instant claims are drawn to a topical composition comprising a therapeutic agent consisting of a therapeutic protein consisting of the sequence provided in SEQ ID NO: 26 (anakinra) in a therapeutically effective amount.
Dana et al. teach a composition that inhibits binding of inflammatory IL-1 cytokine to an IL-1 receptor, wherein the inhibitor comprises the amino acid sequence of SEQ ID NO: 16 (See paragraphs 0006-0008 and 0101). The amino acid sequence set forth in SEQ ID NO: 16 is 100% identical to the amino acid sequence of SEQ ID NO: 26, as set forth in the instant claims. Dana et al. teach that the composition comprises one or more regions of IL-1ra transcript 1 or the entirety of Il-1ra transcript 1, which has the amino acid sequence set forth in SEQ ID NO: 6 (See paragraphs 0042 and 0101). It should be noted that the amino acid sequence set forth in SEQ ID NO: 6 is 100% identical to the amino acid sequences set forth in SEQ ID NO: 24 in the 
Dana et al. do not teach wherein the composition comprises a buffer, wherein the buffer is PBS, and wherein the composition further comprises PDGF and/or Becaplermin.
Kunkle et al. teach a composition for treating ocular wounds comprising PDGF and phosphate buffered saline (PBS) (See column 3). Kunkle et al. teach that the composition is applied topically to the ocular wound in an amount effective to enhance corneal wound healing (See column 5).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the composition of Dana et al., consisting of the therapeutic protein consisting of the sequence provided in SEQ ID NO: 26, with the composition of Kunkle et al., comprising PDGF, because both compositions are taught in the art to be useful for treating ocular wounds. Dana et al. teach that the topical compositions inhibit IL-1α and IL-1β 
Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the very same purpose. The idea of combining them flows logically from having been individually taught in the prior art. Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by administering the therapeutic protein of SEQ ID NO: 26 in combination with PDGF as taught in Dana et al. in view of the teachings of Kunkle et al., one would achieve a composition for treating ocular wounds. The use of the therapeutic protein of SEQ ID NO: 26 in combination with PDGF to treat ocular wounds is nothing “more than the predictable use of prior art elements according to their established functions.” KSR, 550 U.S. at 417.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". The combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield 
Claim Status
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/VANESSA L. FORD/            Supervisory Patent Examiner, Art Unit 1646